Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Although the Examiner disagrees with several of Applicant’s arguments regarding certain aspects of the prior art, the Examiner submits that in the context of the amended independent claims as a whole, the prior art does not teach a system/method for transmitting auxiliary display content to an end-user communication device to be rendered on a display device with a special effect to emphasize an image included in the auxiliary display content, comprising a processor arranged to analyze image data included in an auxiliary display content; detect at least a foreground image and a background image in the auxiliary display content based on the analysis of the image data; determine a special effect to emphasize the foreground image based on the analysis of the image data, wherein the special effect comprises a predetermined shape with a plurality of portions overlapping with the foreground image and at least one portion overlapping with a portion of the background image; and apply the special effect to the auxiliary display content to modify display properties for the auxiliary display content by adding the predetermined shape such that at least one of the plurality of portions overlapping with the foreground image is a non-overlay portion and at least another one of the plurality of portions overlapping with the foreground image is an overlay portion, wherein the foreground image extends from at least an outer side of the overlay portion and the at least one portion of the predetermined shape overlapping with the portion of the background image overlays the portion of the background image; and, a transmitter arranged to send the auxiliary display content with modified display properties to an end-user communication device.
Thus the subject matter of independent claims 1 and 11 is allowable.  The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613